DETAILED ACTION
	This is a final Office Action on the merits for application 15/893,874. Receipt of the amendments and arguments filed on 03/25/2021 is acknowledged.
Claims 21, 24, 27-31, 33, 34, 45-51, and 53-55 are pending.
Claims 1-20, 22, 23, 25, 26, 32, 35-44, and 52 are cancelled.
Claims 21, 24, 27-31, 33, 34, 45-51, and 53-55 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 28, 31, 33, 47, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupczyk (U.S. Publication 2002/0189189).
Regarding claim 21, Kupczyk discloses a roofing material comprising:
a top asphalt-coated layer (the topmost right layer #30e of figure 4, formed below element #36 of figure 1, where the entire roofing material is constructed from a fiberglass mat or felt impregnated with asphaltic material as disclosed in paragraph 25)
a bottom asphalt-coated layer (#11) having a first height extending from a front edge (#40) to a rear edge (the edge where tabs #20 extend from, where the first height extends between the front and rear edges); and
an intermediate asphalt-coated layer (the right, middle layer #28e of figure 4 extending from the edge where it is attached to the bottom layer #11 to line #36) having a second height (the height between the left and right edges of figure 4) extending from a front edge (the left edge of figure 4) to a continuous rear edge (the right edge of figure 4 is continuous along the segment #28e and edge that is attached to the top layer #20e), wherein the intermediate asphalt-coated layer is disposed between the top asphalt-coated layer and the bottom asphalt covered layer such that the intermediate asphalt-coated layer is parallel to both of the top and bottom asphalt-coated layers (see figure 6), 
wherein the continuous rear edge of the intermediate asphalt-coated layer is aligned with the rear edge of the bottom asphalt-coated layer and a rear edge of the top asphalt coated layer (see figures 4 and 6);
wherein the first height of the bottom asphalt-coated layer is greater than the second height of the intermediate asphalt-coated layer (see figures 4 and 6).
Regarding claim 28, Kupczyk discloses wherein granules are embedded in the top asphalt-coated layer (see figure 2 and paragraph 24)
Regarding claim 31, Kupczyk discloses the front edge of the intermediate asphalt-coated layer is a continuous edge (see figures 1 and 5).
Regarding claim 33, Kupczyk discloses the rear edge of the bottom asphalt-coated layer is a continuous edge (see figures 1 and 5).
Regarding claim 47, Kupczyk discloses the top asphalt coated layer has a third height extending from a front edge to a rear edge (the left and right edges of figure 4, 
Regarding claim 55, Kupczyk discloses the front edge of the intermediate asphalt-coated layer is aligned with a front edge of the top asphalt-coated layer (see figures 4 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kupczyk in view of Frankoski et al. (U.S. Patent 5,822,943).
Regarding claims 24 and 27, Kupczyk discloses the claimed invention except specifically for the top asphalt coated layer comprises a non-woven web coated with asphalt, as defined in claim 24, or more specifically a non-woven web of glass fibers coated with asphalt, as defined in claim 27. However, it is highly well known in the art, as evidenced by Frankoski et al., that shingles are typically constructed from non-woven glass fibers that are embedded within an asphalt and it would have been obvious to have constructed the shingles of Kupczyk to comprise of a substrate of non-woven glass fibers, as taught in Frankoski et al., in order to provide the shingle with strength and durability characteristics.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kupczyk in view of Teng et al. (U.S. Publication 2008/0086970).
Regarding claims 29 and 30, Kupczyk discloses the claimed invention except for backdust embedded in the intermediate or bottom asphalt coated layer. However, it is highly well known in the art, as evidenced by Teng et al., that backdust covers a back of the shingles to prevent sticking of such shingles to one another during transportation. Therefore, it would have been obvious to have provided backdust upon the intermediate and bottom asphalt coated layers of Kupczyk, as taught in Teng et al., in order to prevent sticking of such shingles during manufacturing, such as cutting, and transportation.

Claims 34, 48, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kupczyk in view of Freiborg (U.S. Patent 4,672,790).
Regarding claim 34, Kupczyk discloses the bottom asphalt-coated layer and the intermediate asphalt-coated layer are formed from a single substrate (see figure 1) wherein the single substrate comprises a fold line/slot (#38) that is disposed between the bottom asphalt-coated layer and the intermediate asphalt-coated layer such that the intermediate asphalt-coated layer is folded about a fold line/slot to create the intermediate asphalt-coated layer and the bottom asphalt-coated layer (see figure 6). However, Kupczyk does not disclose such a fold line/slot is a perforation line. It is highly well known in the art, as evidenced by Freiborg, that a shingle that is to be folded to form a three layer roofing material can be constructed with perforation lines at such fold lines in order to assist with folding such a shingle at such locations. Therefore, it would 
Regarding claim 48, Kupczyk discloses the claimed invention except for a release tape attached to the top and intermediate layers. However, it is highly well known in the art, as evidenced by Freiborg, that a release tape #25 can be provided between top and intermediate layers of a shingle in order to reinforce the fold line between such layers. Therefore, it would have been obvious to have included a release tape between the top and intermediate layers of Kupczyk, as taught in Freiborg, in order to reinforce such a fold line between such elements.
Regarding claim 49, Kupczyk in view of Freiborg render obvious the release tape is positioned between the top asphalt-coated layer and the intermediate asphalt-coated layer (see figure 3 of Freiborg, where such features would be provided within Kupczyk as explained above).
Regarding claim 51, Kupczyk in view of Freiborg render obvious the release tape creates a gap between the top asphalt-coated layer and the intermediate asphalt-coated layer (as depicted and taught in Freiborg, the release tape is provided so as to maintain the connection between top and intermediate layers, such as if the fold line between such elements cracks and breaks, where figure 3 depicts the layers are cut so as to form a gap between one another and the tape forms the connection between such elements, where such features would be provided within Kupczyk, as explained above, in order to maintain the connection between such elements during use).

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kupczyk in view of Stahl et al. (U.S. Patent 5,950,387).
Regarding claim 45, Kupczyk discloses the claimed invention except specifically for the first height and the second height have a ratio of 4 to 1. Kupczyk do depict and disclose such a second height can be less than half the height of the first height. Furthermore, it is highly well known in the art, as evidenced by Stahl et al., that shingles can comprise of virtually any dimension for the height of the tabs C and the height of the shingle that does not include a tab D. See col. 4, ll. 31-43. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the first and second heights to comprise of a ratio of 4 to 1 within Kupczyk since Stahl et al. teach shingles can be constructed for virtually any dimension for such heights to provide a shingle with aesthetics as needed by a user and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 46, Kupczyk discloses the claimed invention except specifically for the second height is 2 inches. It is highly well known in the art, as evidenced by Stahl et al., that shingles can comprise of virtually any dimension for the height of the tabs C and the height of the shingle that does not include a tab D. See col. 4, ll. 31-43. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the second height to comprise of two inches within Kupczyk since Stahl et al. teach shingles can be constructed for virtually any dimension for such heights to provide a shingle with aesthetics as needed by a user and In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 50, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kupczyk in view of Freiborg and Belt et al. (U.S. Publication 2007/0042158).
Regarding claim 50, Kupczyk in view of Freiborg render obvious the claimed invention except specifically for the release tape extends along more than half of the second height of the intermediate asphalt-coated layer. However, it is highly well known in the art, as evidenced by Belt et al., that reinforcing tapes can be constructed to any desired height and substantially cover an entire surface of a shingle in order to increase the reinforcement and strength of such a shingle area. See paragraph 33. Therefore, it would have been obvious to have constructed the release tape of Kupczyk in view of Freiborg to extend more than half the second height, as taught in Belt et al., in order to increase the reinforcement and strength of the intermediate layer using the tape. As a note, Applicant does not provide any criticality for such limitations and instead defines such a tape can comprise of any dimensions as required based on design choice.
Regarding claim 53, Kupczyk in view of Freiborg render obvious the claimed invention except for the release tape has a width between 3 and 4 inches. However, the present specification teaches that such values are not critical and can be constructed to any dimension based on design choice. Furthermore, Belt et al. teach that such a width of a reinforcing tape for a shingle can be constructed to any desired width based on the In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 54, Kupczyk in view Freiborg render obvious the claimed invention except specifically for the release tape has a thickness between about 30 gauge and about 96 gauge. However, the present specification teaches that such values are not critical and gauge dimensions of any gauge can be used based on design choice. Furthermore, Belt et al. disclose that a thickness of 0.5 mils, which is 50 gauge, can be used for such a reinforcing tape of a shingle. See paragraph 39. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the tape of Kupczyk in view of Freiborg to comprise of a thickness between 30 and 90 gauge, as taught in Belt et al., in order to provide the shingle with the required as needed based on the design required and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “the intermediate layer of Kupczyk cited by the Office, however, is not continuous” and instead defines a plurality of tabs, the claim limitations only define an intermediate asphalt coated layer with a continuous rear edge and not an intermediate asphalt coated layer that extends continuously between side edges of the bottom layer, as Applicant argues. Since any one of the portions #28a-e of the shingle of Kupczyk can be considered the intermediate layer which extends continuously along a rear edge of such a layer, the shingle of Kupczyk is considered to anticipate the claimed invention as explained above. The rejections are considered proper and are upheld.
Applicant’s arguments with respect to the prior art reference Penner are considered moot as such a reference is not presently used to reject the amendments to the claims filed on 03/25/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635